DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 12/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of previous office actions has been withdrawn. Upon further considerations and searches, claims 1-20 are allowed because none of prior arts individually or in combination disclose the concept of claim limitation “a log data parser configured to cause the processor to receive log data observations in a cloud system and extract user-permission data from the log data observations, wherein the log data observations include one or more user actions performed by one or more users in the cloud system; a feature extractor configured to cause the processor to extract one or more features from the user-permission data; a classifier configured to cause the processor to generate predictions of permissions for the one or more users based on the extracted one or more features, wherein each prediction includes one or more permissions associated with each of the one or more users; and a clustering unit configured to cause the processor to use the predictions of permissions to generate one or more clusters; and a policy generator configured to cause the processor to generate an access control policy by associating each cluster to the one or more users and assigning permissions to each cluster” as recited on claim 1, 8, 11, and 16.
Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425